EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 60, line 1, is amended to insert "a" before "biological system,"

Reasons for Allowance
Claims 32, 43-52, 54, and 60-71 are allowed and are renumbered as claims 1-24. The following is an examiner’s statement of reasons for allowance:
The amendment filed on 16 June 2021 has overcome the outstanding grounds of rejection. 
The closest prior art of record is Tresca 2015 ("Substituent Effects in CH Hydrogen Bond Interactions: Linear Free Energy Relationships and Influence of Anions," J. Am. Chem. Soc. November 5, 2015; previously cited). Tresca 2015 suggests binding soft anions (page 14966, last para.), but does not disclose a contacting step that results in detecting the presence of HS- in an aqueous system (claim 32) or a biological system (claim 60), instead detecting Cl- in water-saturated chloroform. In making a determination of non-obviousness, reference 49 cited by Tresca 2015 has been considered: Hancock ("Rotaxanes Capable of Recognising Chloride in Aqueous Media," Chemistry--A European Journal 2010; newly cited).
The newly cited post-dated patent to Lohrman (US 11,021,447) has been considered with respect to double patenting. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        


/Christopher Adam Hixson/Primary Examiner, Art Unit 1797